                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

NORTH ATLANTIC
OPERATING COMPANY,
INC. and NATIONAL                             Case No. 4:18-mc-51051
TOBACCO COMPANY,                              District Judge Linda V. Parker
L.P.,                                         Magistrate Judge Anthony P. Patti

             Petitioners,

v.

DUNHUANG GROUP d/b/a
DHgate, DHPORT,
DHLINK, and DHPAY,

          Respondents.
___________________________________/

       OPINION and ORDER DENYING THIRD PARTY SHIJI FUXUAN
    TECHNOLOGY DEVELOPMENT (BEIJING) LIMITED’S JANUARY 10,
    2019 MOTION (DE 26) TO VACATE THE COURT’S OCTOBER 11, 2018
                            ORDER (DE 12)

I.     OPINION

       A.    The Underlying Action (Case No. 4:17-cv-10964-LVP-APP)

             1.    Complaint

       North Atlantic Operating Company, Inc. (“North Atlantic”), and National

Tobacco Company, L.P. (“National Tobacco”) are “makers of ZIG-ZAG® Orange

cigarette paper[.]” (DE 2 ¶ 1.) They have filed multiple trademark-based lawsuits

in this Court. One of these, filed on March 28, 2017, underlies the matter currently


                                         1 
 
at bar and is described as “an anti-counterfeiting action against those who

manufacture, sell, or otherwise distribute counterfeit versions of North Atlantic’s

highly popular ZIG-ZAG® brand cigarette paper products in Michigan and

nationwide.” North Atlantic Operating Company, Inc. v. EBay Seller

dealz_f0r_you, et al, Case No. 4:17-cv-10964-LVP-APP (DE 1 at 5.)1

                             2.             Expedited discovery

              On May 3, 2017, Judge Parker granted North Atlantic’s and National

Tobacco’s motion for a temporary restraining order; in doing so, the Court granted

the request for expedited discovery and required “third party providers,” including

DHGate, to provide expedited discovery. (Id. at DE 16 at 8, 16-18.) The “DHgate

Family” appears to be made up of DHlink, DHpay, DHport, DHmobile,

DHtraining, and DHcredit.2

              Several months later, in November 2017, North Atlantic and National

Tobacco filed an ex parte motion for limited expedited discovery from third parties

DHgate, DHport, DHlink, DHpay, and others within Dunhuang Group of e-
                                                            
1
 See also: (1) Case No. 2:13-cv-11791-GER-MAR (North Atlantic Operating
Company, Inc, et al v. Haithem Inc, et al.); (2) Case No. 4:15-cv-14013-TGB-
DRG (North Atlantic Operating Company, Inc., et al. v. Babenko, et al.); (3) Case
No. 4:16-cv-12076-TGB-DRG (North Atlantic Operating Company, Inc., et al v.
Scott, et al.); and, (4) 2:18-cv-10134-LVP-MKM (North Atlantic Operating
Comp[an]y, Inc et al v. Hot Box Deals, et al.).
2
 See https://www.dhgate.com/about/about_us.html#hp1806_about-brand (last
visited Mar. 1, 2019). (See also DE 33 at 24.)
 

                                                                  2 
 
commerce companies (“DHgate parties”). (Id. at DE 95.)3 On November 29,

2017, Judge Parker referred the motion to me for hearing and determination. (Id.

at DE 99.)

              On December 7, 2017, I entered an order granting North Atlantic’s and

National Tobacco’s ex parte motion for limited expedited discovery. Case No.

4:17-cv-10964-LVP-APP (DE 100.) The order permitted them to serve the

proposed Rule 45 subpoena (DE 96-2) on the DHgate Parties and required the

DHgate parties, within fourteen (14) days of service of the subpoena, to respond

and produce to North Atlantic and National Tobacco the information requested.

(Id. at 5.)

                             3.             The subpoena and DHgate’s response

              By a subpoena dated December 8, 2017, and bearing Case No. 17-10964,

North Atlantic and National Tobacco sought certain information from Dunhuang

Group (d/b/a DHgate), DHlink, DHport, and DHpay, Inc. (DE 10-2.) The

subpoena was served upon an individual at 1013 Centre Road, Suite 403-A,




                                                            
3
 As petitioners point out, “www.dhgate.com is operated by Dunhuang Group[,]
which is including but not limited to Shijihehuang International, Beijing Dunhuang
Heguang Information Technology Ltd , RichPalace Holdings Limited(HK), etc.”
See http://help.dhgate.com/help/buyer_about_usen.php?catpid=g7 (last visited
Mar. 1, 2019). (DE 33 at 24-25, DE 35-4 at 16.)

                                                               3 
 
Wilmington, DE. (DE 10-3; see also DE 10-5.)4 By an email dated January 21,

2018, Cui Zeyi of DHgate informed Petitioners’ counsel, “our opinion is that

DHGate does not have the legal obligation to comply with the subpoena . . . [,]”

citing improper service, lack of personal jurisdiction, and Chinese law, and

explaining that “DHGate will provide requested information only upon satisfiable

resolutions of all issues above.” (DE 10-4 at 3-4.) Thereafter, on March 19, 2018,

DHgate.com’s Trust and Safety Department explained its view that “DHGate does

not have the legal obligation to produce information . . .[,]” including the assertion

that “DHGate is not subject to the compulsory subpoena power of U.S. courts.”

(DE 35-3 at 169-170.) Notwithstanding these acknowledgments of the subpoena

and these stated “objections,” DHGate did not move to quash or seek a protective

order from this Court.5

              B.             The “Dissolution” of DHpay, Inc.

              On April 3, 2018, DHpay, Inc. was dissolved. (DE 26 at 33.) Still, the

Court notes that:


                                                            
4
 The affidavit of service was also filed in the underlying action, but it was stricken
as “prohibited discovery, disclosure or a certificate of service thereof.” Case No.
4:17-cv-10964-LVP-APP (DE 101). See E.D. Mich. LR 26.2 (“Filing Discovery
Material”).
5
 Perhaps coincidentally, effective March 19, 2018, Heguang International Limited
assigned the DHGATE.COM trademark to Digital Trading Science & Technology
(Beijing) Co. Ltd. (DE 35-9 at 6-8, 11-12.) 
                                                               4 
 
      All [Delaware] corporations, whether they expire by their own
      limitation or are otherwise dissolved, shall nevertheless be continued,
      for the term of 3 years from such expiration or dissolution . . . for the
      purpose of prosecuting and defending suits, whether civil, criminal or
      administrative, by or against them, and of enabling them gradually to
      settle and close their business . . . . With respect to any action, suit or
      proceeding begun by or against the corporation either prior to or
      within 3 years after the date of its expiration or dissolution, the action
      shall not abate by reason of the dissolution . . . [T]he corporation
      shall, solely for the purpose of such action, suit or proceeding, be
      continued as a body corporate beyond the 3-year period and until any
      judgments, orders or decrees therein shall be fully executed . . . .

Del. Code Ann. tit. 8, § 278 (emphasis added). (See also DE 33 at 23-24.) Thus,

DHpay, Inc. continues as a corporate body until approximately April 2021.

      C.     Instant Matter (Case No. 4:18-mc-51051-LVP-APP)

             1.    Petitioners’ May 14, 2018 motion to compel

      The instant matter began in the U.S. District Court for the District of

Delaware on May 14, 2018, when North Atlantic and National Tobacco

(“Petitioners”) filed a motion to compel non-party Dunhuang Group d/b/a DHgate,

DHlink, DHport, and DHpay to comply with the subpoena duces tecum. (Case No.

1:18-mc-00154-LPS (DE1).) On July 11, 2018, Judge Leonard P. Stark entered a

memorandum order, which acknowledged that “DHpay has since dissolved as a

Delaware corporation (which does not affect this Court’s ability to enforce a

subpoena against DHpay . . . )[,]” and transferred petitioners’ motion to compel to

this Court. (DE 2 at 4-5 (emphasis added).) Among other things, Judge Stark

noted that transfer was “warranted so as to not disrupt the issuing court’s
                                           5 
 
management of the Underlying Action[,]” and was “appropriate because the

issuing court is better suited to decide whether the subpoena should be enforced.”

(DE 2 ¶¶ 5, 6.)

             2.    The September 14, 2018 show cause order

      On July 13, 2018, Judge Parker referred the motion to compel to me for

hearing and determination. (DE 4.) The Court requested certain information from

Petitioners, which they provided on September 11, 2018. (DE 10.) On September

14, 2018, I entered an order requiring Respondents to show cause why Petitioners’

proposed order should not enter and directing the Clerk of this Court to serve a

copy of the order upon Respondents at the address used by Petitioners (c/o

Registered Agents Ltd., 1013 Centre Road, Suite 403 A, Wilmington, Delaware

19805). (DE 11.) The docket for this case does not indicate that this order was

returned to the Court as undeliverable. DHgate, DHport, and DHlink’s owner later

argues that it was not served with any notice of the Court’s show cause order. (See

DE 39 at 13.)

             3.    The Court’s October 11, 2018 order granting the motion to
                   compel

      On October 11, 2018, this Court entered an order granting Petitioners’

motion to compel third party Dunhuang Group d/b/a DHgate, DHlink, DHport, and

DHpay (collectively, “Dunhuang Group”) to produce documents requested by the

subpoena, pursuant to Federal Rule of Civil Procedure 45. (DE 12.) Among other
                                         6 
 
things, the order required Dunhuang Group to pay North Atlantic’s attorneys’ fees

and costs. (DE 12 at 2.) The copy of the order sent by the Court to the registered

agent was returned to the Court. (DE 14.) However, Petitioners served a copy of

the Order upon Dunhuang Group c/o zhouxu@dhgate.com (Emily Zhou),

cuizeyi@dhgate.com (Cui (Jeff) Ze Yi), and xieyifeng@dhgate.com (Sean Xie),

one of which sent a “read” receipt on October 11, 2018. (DE 13; see also DE 35-

13 at 14-15.)

                4.   Dunhuang Group / DHgate’s responses to the motion to
                     compel

      It is clear that, at some point, Dunhuang Group received a copy of the

motion to compel. On October 18, 2018, Attorney Niu, as counsel for Dunhuang

Group, informed Petitioners’ counsel that Dunhuang Group had reviewed the

motion to compel but that DHPay, Inc., was dissolved on April 3, 2018, i.e.,

approximately 40 days before the filing of the motion to compel. (DE 35-10, DE

35-11 at 2-3, DE 35-13 at 12-14.) In addition, the email reiterated the position that

Dunhuang Group was “not subject to the compulsory subpoena power of U.S.

courts.” (Id.)

      Petitioners point out that, at the time of the October 18, 2018 email,

Dunhuang Group could still have filed a timely motion for reconsideration of the

Court’s October 11, 2018 order. (DE 33 at 15.) On October 20, 2018, Petitioners’

counsel considered the arguments meritless and as “already rejected by the Court
                                          7 
 
in this case.” (DE 35-11 at 2, DE 35-13 at 12.) On November 7, 2018, Petitioners’

counsel, attorney Lyndsay S. Ott and attorney Marcella Ballard filed declarations

in further support of the motion to compel. (DEs 15, 16.) On November 11, 2018,

via email, Dunhuang Group provided a “response in satisfaction of [the] requests.”

(DE 35-11 at 2, DE 35-13 at 11-12.) However, on November 19, 2018,

Petitioners’ counsel wrote a letter, which identified alleged deficiencies in

DHGate’s 4-page spreadsheet production. (DE 35-12.)

       The parties’ email communications continued from November 20, 2018

through December 19, 2018. (DE 35-13 at 2-11.) Within this timeframe, on

December 6, 2018, Attorney Yue (Frank) Niu, counsel for DHgate, informed

Petitioners’ counsel that “DHgate will produce the information after the parties

agree on the fees and expenses issue.” (DE 17-4, DE 35-13 at 3-4 (emphasis

added).)

       D.     Shiji Fuxuan Technology Development (Beijing) Limited’s
              Instant, January 10, 2019 Motion to Vacate

       On January 9, 2019, counsel for Shiji Fuxuan Technology Development

(Beijing) Limited (SFTD) filed a limited, special appearance in this matter. (DE

23.) By way of background, SFTD identifies itself as “a Chinese limited company

and the owner of DHgate, DHport and DHlink . . . [.]” (DE 26 at 1 (emphasis in

original).)



                                          8 
 
              Currently before this Court is third party SFTD’s January 10, 2019 “motion

to vacate,” by which SFTD specifically seeks to quash the December 8, 2017

subpoena duces tecum and vacate the Court’s October 11, 2018 order granting

Petitioners’ motion to compel. (DE 26 at 2.) Among other things, SFTD contends

that “Dunhuang Group” is not “a business entity or person,” and is “merely a

name.” (DE 26 at 13, DE 26 at 35 ¶ 12.)6 This contention runs contrary to

Attorney Niu’s October 18, 2018 email, which has a subject line referring to the

instant miscellaneous case and in which he expressly states: “We represent

Dunhuang Group in the above-referenced matter.” (DE 35-10 at 2.) Moreover,

Attorney Niu’s statement perhaps brings into question whether SFTD even has

standing to speak on Dunhuang Group’s behalf. (Id.)

              In any event, Petitioners have filed a response (DE 33), along with which

their lawyers have filed two declarations: (1) Attorney Lott’s declaration regarding

DHgate, Inc.’s corporate records from the State of Delaware (DE 34), attached to

which are Delaware “DHPay Inc.” documents (DE 34-2) and Diane Wang

documents (DE 34-3); and, (2) Attorney Maria R. Sinatra’s declaration, which

                                                            
6
  On January 15, 2019, in the underlying action, Judge Parker entered an order,
which, inter alia, set the deadline for filing a motion for default judgment for
January 22, 2019. (DE 196.) On that date, North Atlantic and National Tobacco
filed a motion for default judgment and related relief, as well as related
declarations. (DEs 201-203.) Petitioners contend that they were required to “seek
a blanket amount of statutory damages, rather than actual damages or a tailored
request for statutory damages.” (DE 33 at 26.)
                                                               9 
 
addresses recent communications between counsel (DE 35) and attached to which

are multiple items, including a memorandum of law filed in the Delaware action

(DE 35-2) and Attorney Victoria Danta’s declaration filed in the Delaware action

(DE 35-3). SFTD has filed a reply and an exhibit of unpublished cases. (DEs 39-

40.)

       Judge Parker has referred this motion to me for hearing and determination,

and a hearing was held on February 26, 2019, at which Attorney Marcella Ballard

appeared by telephone and Attorneys Lyndsay S. Ott and Adam E. Urbanczyk

appeared in person. (DEs 27, 30.) At the conclusion of the hearing, I took the

motion under advisement.

       E.    Discussion

             1.     SFTD’s January 10, 2019 request to vacate the Court’s
                    October 11, 2018 order is not a timely motion for
                    reconsideration.

       As a preliminary matter, the Court must clarify the vehicle or vehicles – i.e.,

the rule or rules – under which SFTD currently seeks relief. When SFTD entered

its limited, special appearance on January 9, 2019, it contemporaneously filed a

motion, which specifically asked the Court to: (1) quash the subpoena duces tecum

issued on December 8, 2017 (Case No. 4:17-cv-10964-LVP-APP [see DE 101]);

(2) vacate in its entirety the Court’s October 11, 2018 order granting Petitioners’

motion to compel (Case No. 4:18-mc-51051-LVP-APP [DE 12]); and (3) strike


                                          10 
 
Petitioners’ December 19, 2018 motion to hold third party Dunhuang Group d/b/a

DHgate, DHlink, DHport and DHpay in contempt (Case No. 4:18-mc-51051-LVP-

APP [DE 17]). (DE 24 at 1-2.) However, the motion was promptly stricken, in

part because the motion to vacate and the response needed to be separately filed.

(DE 25.)

      SFTD immediately filed the instant “motion to vacate,” which purports to be

based on Fed. R. Civ. P. 5 (“Serving and Filing Pleadings and Other Papers”) and

Fed. R. Civ. P. 45 (“Subpoena”). (DE 26 at 10.) However, SFTD’s procedural

basis for attacking the Court’s October 11, 2018 order remains unclear. In

addition, Petitioners correctly point out that any motion for rehearing or

reconsideration of the Court’s October 11, 2018 order was due on or about October

25, 2018. (DE 33 at 16, 21.) See E.D. Mich. LR 7.1(h)(1) (“A motion for

rehearing or reconsideration must be filed within 14 days after entry of the

judgment or order.”). SFTD did not file a motion for an extension of time on

behalf of DHgate, DHport or DHlink. See Fed. R. Civ. P. 6(b) (“Extending

Time.”). The record is undisputable, as further established at the hearing, that

Dunhuang Group’s attorney was in possession of the motion to compel by at least

as early as October 18, 2018, a week before the motion for reconsideration was

due. (DE 35-10 at 2.) It appears to the Court that SFTD’s instant motion, filed on

January 10, 2019, is perchance being used as leverage to force Petitioners to drop


                                         11 
 
their claim for attorneys’ fees, as described in the December 6, 2018 email. (DE

17-4 at 2 (“We do feel a deal on fees and expenses before production is the only

way out. It is either an [sic] yes or no.”).)

             2.     SFTD’s January 10, 2019 request to vacate the Court’s
                    October 11, 2018 order is not properly based on Fed. R.
                    Civ. P. 60(b)(4).

      SFTD’s reply re-frames its motion as one based on Fed. R. Civ. P. 60(b)(4).

(DE 39 at 7-8, 15.) Rule 60(b)(4) provides:

      On motion and just terms, the court may relieve a party or its legal
      representative from a final judgment, order, or proceeding for the
      following reasons: . . .

        (4) the judgment is void;

Fed. R. Civ. P. 60(b)(4).

      In sum, SFTD appears to contend that the Court’s October 11, 2018 order is

void. Fed. R. Civ. P. 60(b)(4). (DE 39 at 7-8, 15.) However, SFTD supports its

statement that “Rule 60 jurisprudence in the Sixth and other federal circuits

provides that courts are mandated to set aside orders which are void[,]” with cases

that concern judgments. (DE 39 at 15 (emphases added).) See, e.g., KNR, Inc. v.

Copart, Inc., No. 1:14CV818, 2015 WL 3511332, at *1 (N.D. Ohio June 4, 2015)

(regarding “Defendant Workers' Credit Union's combined Motion for Relief from

Default Judgment pursuant to Federal Rule of Civil Procedure 60(b)(4)”); Combs

v. Nick Garin Trucking, 825 F.2d 437, 440 (D.C. Cir. 1987) (regarding Garin


                                           12 
 
Trucking’s motion “pursuant to Rule 60(b), to vacate the default judgment[.]”)

(internal footnote omitted)); Covington Indus., Inc. v. Resintex A. G., 629 F.2d 730,

731 (2d Cir. 1980) (“the court below did not err either in granting relief from the

judgment of a foreign court of coordinate jurisdiction or in measuring the reach of

Georgia's long-arm statute, and consequently, we affirm.”).

      In addition to SFTD’s failure to convince the Court that Rule 60(b)(4) is an

appropriate basis for relief from the Court’s order October 11, 2018 order, the

Court notes that, while Rule 60(b) sets forth “grounds for relief from a final

judgment, order, or proceeding[,]” only Subsections 60(b)(4) and 60(b)(5) make

use of the word “judgment.” The other subsections – Rules 60(b)(1),(2),(3) and (6)

– are not so limited. This suggests that Subsections 60(b)(4) and 60(b)(5) were not

intended to provide relief from an order, especially one that simply grants a motion

to compel. Nor does SFTD’s motion or reply put forth an argument that the order

from which it seeks relief constitutes a judgment as defined by Fed. R. Civ. P.

54(a). (See DEs 26, 39.) Thus, even if “a court must vacate any judgment entered

in excess of its jurisdiction[,]” Jordon v. Gilligan, 500 F.2d 701, 710 (6th Cir.

1974), SFTD has not convinced the Court that its October 11, 2018 order should

be treated as a judgment for purposes of Rule 60(b)(4).

             3.     SFTD’s January 10, 2019 request to quash the subpoena
                    duces tecum issued on December 8, 2017 will effectively be
                    addressed when the Court considers the pending contempt
                    motion.
                                          13 
 
      Petitioners’ December 19, 2018 contempt motion, which is currently before

Judge Parker, asks the Court to “hold Dunhuang Group d/b/a DHGate, DHlink,

DHport and DHPay (collectively, ‘Dunhuang Group’) in civil contempt for failing

to obey this Court’s October 11, 2018 Order[.]” (DE 17 at 11; see also DEs 18,

22.) As described above, the Court’s October 11, 2018 order addresses the May

14, 2018 motion to compel, which sought compliance with the subpoena duces

tecum. In their contempt motion, Petitioners allege that Dunhuang Group: (1)

“refuses to produce the subpoenaed documentation to Plaintiffs . . . [;]” and, (2)

“refuses to pay Plaintiffs’ costs and attorneys' fees despite the Court’s orders

requiring same in the October 11, 2018 Order[.]” (DE 17 at 11.) In response to

the contempt motion, SFTD argues that:

      1.     . . . Rule 45 is wholly inapplicable to [SFTD].

      2.     . . . this Court does not have personal jurisdiction over [SFTD].

      3.     . . . even assuming this Court had jurisdiction over [SFTD] and
             Rule 45 was applicable, Plaintiffs’ Subpoena nevertheless did
             not comply with Rule 45.

      4.     . . . like Plaintiffs’ Motion to Compel [Dkt. 1], it was not served
             upon [SFTD].

(DE 28 at 10-15; see also DE 41.)

      Thus, the matter before Judge Parker rises and falls on the enforceability of

the subpoena and/or the Court’s personal jurisdiction over SFTD. Accordingly, I


                                          14 
 
will refrain from opining on SFTD’s seemingly tardy, January 10, 2019 request to

“[q]uash the subpoena duces tecum issued on December 8, 2017[,]” (DE 26 at 2 ¶

A). To be sure, Judge Parker referred the May 14, 2018 motion to compel to me

for hearing and determination, after which I entered both a show cause order and

an order granting the motion to compel. (DEs 1, 4, 11-12.) Therefore, it makes

sense that Judge Parker later referred to me SFTD’s motion to vacate my order.

(DEs 26, 27.) However, as explained above, the motion to vacate was filed well

beyond the deadline for reconsideration, and SFTD has failed to convince the

Court that Rule 60(b)(4) is applicable where, as here, SFTD seeks relief from an

order compelling compliance with a subpoena and requiring payment of attorneys’

fees and costs. Furthermore, the crux of each of SFTD’s arguments in support of

its January 10, 2019 motion to vacate – such as the inapplicability of Fed. R. Civ.

P. 45, the Court’s lack of jurisdiction over SFTD, the invalidity of the subpoena,

and the lack of service of the motion to compel – is repeated in SFTD’s January

17, 2019 response to Petitioners’ motion for contempt, as described above.

(Compare DE 28 at 10-15, DE 26 at 14-30.) In sum, the Undersigned will refrain

from opining on an issue that is squarely before Judge Parker in the contempt

motion, particularly where SFTD has sought relief in the instant motion on neither

a timely nor a demonstrably applicable basis.

II.   ORDER


                                         15 
 
      Accordingly, third party SFTD’s January 10, 2019 motion (DE 26) to vacate

the Court’s October 11, 2018 order (DE 12) is DENIED.

      IT IS SO ORDERED.

Dated: March 19, 2019                  s/Anthony P. Patti
                                       Anthony P. Patti
                                       UNITED STATES MAGISTRATE JUDGE




                              Certificate of Service

I hereby certify that a copy of the foregoing document was sent to parties of record
on March 19, 2019, electronically and/or by U.S. Mail.

                                       s/Michael Williams
                                       Case Manager for the
                                       Honorable Anthony P. Patti




                                         16 
 
